Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hutcherson, J.), rendered November 29, 1984, convicting him of murder in *771the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The victim, the former wife of the defendant, died as the result of injuries suffered after having been thrown from the roof of a 13-story building. The evidence adduced by the prosecution at the trial included the testimony of one witness who saw a man throw the victim off the roof of 235 Hoyt Street, in Brooklyn. Another witness testified that she observed the defendant, whom she recognized, on the roof with the victim moments before the victim plunged to her death. This witness also observed the defendant fleeing from the scene moments after the victim’s fall.
Several other witnesses testified that they had seen the victim together with the defendant in or around 235 Hoyt Street shortly before the incident. Furthermore, a hat which was released by the victim as she fell was recovered after the incident and was identified by several witnesses in court as the hat customarily worn by the defendant.
Finally, another witness testified that, on the morning of the date of the incident, the defendant admitted to him that he had come to the vicinity of 235 Hoyt Street in order to commit a murder.
In light of the foregoing, we find that the defendant’s claim that his guilt was not proven beyond a reasonable doubt is utterly without merit. Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have examined the defendant’s remaining contentions and find that they are without merit. Mangano, J. P., Bracken, Lawrence and Kooper, JJ., concur.